Case 1:19-CV-'~OOO49-REB Document 6 Filed 04/15/19 Page 1 of 14

Raul Mendez

2712 N Goldeneye Way
Meridian, Idaho 83646
Telephone: (208) 860-5037
raulmendezZOOZ(a)Qmail.com

 

U.S. COURTS
APR 15 2019

Rcvd Jlled Umn
STEPHEN W. KENYON
CLEFlK. DlSTRlCT OF lDAHo

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF IDAHO

Pro Se
RAUL MENDEZ,
Plaintiff,
Vs.

CITY OF BOISE, a municipal corporation.
CITY OF BOISE MAYOR DAVID BIETER
and CITY OF BOISE COUNCIL. CITY OF
BOISE PUBLIC WORKS QEPARTMENT
SR MANAGER HEATHER BUCHANAN,
KIMBERLEE IRBY, SHAWN STEIGER,
JOSEPH HODGES and any other agents and
employees of the CITY OF BOISE

PUBLIC WORKS DEPARTMENT.

DEBBIE ALLEN and SCOTT MUIR and any

other employees of the CITY OF BOISE
LEGAL DEPARTMENT.

Defendant.

Case No. 1:19-cv~00049-REB

PLAINTIFF’S RESPONSE TO
DEFENDANT'S MOTION TO
REMAND TO STATE COURT

 

Case 1:19-CV-OOO49-REB Document 6 Filed 04/15/19 Page 2 of 14

COMES NOW RAUL MENDEZ, plaintiff pro se, Responds to Defendants' Motion to Remand

as follow:

BACKGROUND

The City of Boise filed a Small Claims action in the Fourth Judicial district, Ada County Small
Claims Court on 1/4/2019. See Memlez 2/7/2019 complaint paragraph 37. The single claim

reads as follow:

BASIS FOR YOUR CLAIM: F ailure to pay mandatory sewer services provided by the City of`

Boise pursuant to Boise City Code 8-11. (DKT 2-1)

Mr. Mendez filed a timely Notice of Removal per 28 U.S.C 1441 and 1446. Mr. Mendez also
filed a Counterclaim adding additional causes of` action per FRCP 13. See Mendez 2/7/2019

complaint paragraphs l and 2.

The City of Boise filed a Motion to Remand to State Court on 4/4/2019 (DKT 3). The Motion
to Remand is filed almost two months after Mendez filed the Notice of Removal of the
Constitutional cause of action under 42. U.S.C. 1983. Mr. Mendez also notes that Attorneys for
the City of` Boise did not send the filing via regular mail and Mr. Mendez does not have regular

access to email. As a result, Mr. Mendez was left with only a week to prepare this response.
ARGUMENT

1. THE CITY OF BOISE IS A GOVERNMENT ENTITY MANDATING SERVICES

THRU THEIR ORDINANCES.

Defendant cites Merrel Dow Pharmaceuticals, Iac. v. Thompson, 478 U.S. 804, 808. As legal

authority that determines whether a question arises under federal law and that such must be

 

Case 1:19-CV-OOO49-REB Document 6 Filed 04/15/19 Page 3 of 14

determined by a well pleaded complaint."

The City of Boise is a government entity that have drafted Ordinances making services
mandatory. Specifically, Defendant is charging a mandatory 'base fee' regardless of the fact
services are being used or not. Merrel Dow involved a private drug manufacturer alleging

violation of Federal Food, Drug, and Cosmetic Act (FDCA). The US Supreme Court held:

"That a Federal Question jurisdiction would, thus, exist only if plaintiffs right to relief depended
necessarily on a substantial question of federal law. Because the jury could find negligence on
the part of Merrell Dow without finding a violation of the FDCA, the plaintiffs' causes of action

did not depend necessarily upon a question of federal law."

The US Supreme Court on Merrel Dow discussed that both parties agreed with the Court of
Appeals conclusion that there is no federal cause of action for FDCA violations and the vast
majority of cases brought under the general federal;question jurisdiction of the federal courts are
those in which federal law creates the cause of action. In short, Merrel Dow held that there is no
federal private cause of action for violation of -__the FD,CA because it does not state claim 'arising

under the Constitution, laws, or treaties of the United States' 28 U.S.C. 1331.

The City of Boise filed a single claim, which they argue does not present a federal question.
However, the claim reads that Mr. Mendez is being sued for failure to pay mandatory fee
pursuant to a government entity ordinance. This. triggers protections arising under the US
Constitution per 28 U.S.C. 1331. People seeking to challenge the City of Boise ordinance will
have to do so at the federal court who has original subject matter jurisdiction. The Constitution

provides Mr. Mendez with federal causes of actions under 42 U.S.C. 1983.

A Federal court may have such jurisdiction if a-state-law claim "necessarily raise a stated federal

 

Case 1:19-CV-OOO49-REB Dooument 6 Filed 04/15/19 Page 4 of 14

issue, actually disputed and substantial, which afederal forum may entertain without disturbing
any congressionally approved balance of federal and state judicial responsibilities." Such
federal issue must be "a substantial one, indicating a serious federal interest in claiming the
advantages thought to be inherent in a federal forum. Grabble & Sons Metal Prod., Inc. v.

Darue Eng'g & Mfg., 545 U.S. 308, 314, 125 S.Ct 2363, 162 L.Ed. 2d 257 (2005).

In Darue, the US Supreme Court held that lthelnational interest in providing a federal forum f`or
federal tax law litigation is sufficiently substantial to support the exercise of federal question
jurisdiction over the disputed issue on removal. The US Supreme Court has also long
recognized that such jurisdiction will lie over some state law-claims that implicate significant

federal issues. Smith v. Kansas City Title &T rust Co., 255 U.S. 180.

The City of Boise has told Mr. Mendez that even Military personnel or retired elderly people
who are away from their homes for months are required to pay a mandatory base fee regardless
of the fact services are not being utilized. A Government entity creating an ordinance charging
a mandatory fee regardless of the fact services are being used creates a substantial issue arising

under the Constitution, laws, or treaties of the United States 28 U.S.C. 1331.

In short, Defendant citing Merrel Dow as legal authority justifying basis for remand is improper
since that case involved a drug manufacturer alleging federal private cause of action under the
FDCA. The City of Boise is a government entity seeking to enforce a mandatory fee thru their
ordinances at the Small Claims. Merrel Do`w- involved multiple causes of actions and the US
Supreme Court determined that a jury will find negligence on the part of drug manufacturer
without a violation of the FDCA. The City'ofBoise recognizes that only a single claim has

been filed at the Small claims department and that claim poses a substantial federal question as to

 

Case 1:19-CV-OOO49-REB Document 6 Filed 04/15/19 Page 5 of 14

Whether a government entity can charge a mandatory fee on unused services without violating

Boise residents’ constitutional rights.
2. THE INFORMALITY OF SMALL CLAIMS MAKES IT AN IMPROPER VENUE.

The City of Boise might argue that it is only a single claim filed at the Small claims court for an
amount of less than 5 ,000 dollars. However, that overlooks the fact that by drafting an
Ordinance making services mandatory regardless of the fact they are being used or not, it charges
such mandatory fee to every single resident in Boise. Therefore, the amount being collected by
making services mandatory is much more than $5,000. The small claims is an improper venue
to determine substantial questions of federal law such as rights arising under the US

Constitution, See attached Idaho rules and statutes for small claims pages 1-7.

a) Small Claims does not allow for punitive damages or damages for pain or suffering per

IC-2301 pg. 1

Mr. Mendez is seeking punitive damageson his 2/7/2019 complaintl One of his causes of

action is Intentional Infliction of Emotional_ Distress. -
b) Small Claims does not allow for filings'of formal pleadings per IC-23 09 pg 2

No formal pleadings are allowed at the small claim setting. The hearing and disposition of all
such actions are informal with the sole object of dispensing speedy and quick justice between

parties.
c) Small Claims does not allow for Counterclaims per IRSCA 5 pg. 3

In Idaho, a separate action may be filed but not a counterclaim. Mr. Mendez 2/7/2019

complaint should be construed as a separate action adding causes of action.

 

Case 1:19-CV-OOO49-REB Document 6 Filed 04/15/19 Page 6 of 14

d) Small claims are informal proceedings per IRSCA 11 pg. 4

Matters of Constitutional law and federal rights cannot be properly adjudicated in a setting where

the trial is informal.

e) No written decisions citing legal authority at the Small Claims per IRSCA 12 pg. 5
The Judgment entered at the small claim setting is just a form furnished by the court,
f) Appeals from Small Claims are a 'frial de Novo per IRSCA 15 pg. 6 and 7

After the Small Claims Court issues a Judgment in a court form it can be appealed. However,
because there is no written opinion citing legal authorities then people are left with what they
started, Which in Mendez case is Failure to pay mandatory sewer services provided by the City of
Boise pursuant to Boise City Code 8-11. (DKT 2-1). The appeal is essentially a new civil
matter where the Idaho Rules of Civil Procedure apply. Mr. Mendez with a great deal of
financial effort has already paid the 400-dollar'filing fee at the federal court, which has original

subject matter jurisdiction on rights arising under-the US Constitution.
CONCLUSION

Defendant's Motion to Remand to State Court should be denied. Mr. Mendez challenge to the
Constitutionality of the City of Boise Ordinance is proper at the US District of` Idaho.
Furthermore, Mr. Mendez presented additional causes of action that must be adjudicated at the
federal court. The informal proceedings at the ’Small Claims court makes it an improper venue

to adjudicate substantial questions arising under the Constitution and Federal law.

DA ED: April 15, 2019
. y\/\,\ ~
aul Mendez VL>/

 

S°°ti°n 1'23‘&§31§&1?9931€1@6664%@1¥§3 Documem 6 Filed 04/15/19 Page 7 of 14 Page 1 °fl

o Idaho ,Statutes

TITLE 1
COURTS AND COURT OFFICIALS
CHAPTER 23
SMALL CLAIMS DEPARTMENT OF THE MAGISTRATE DIVISION
1-2301. SMALL CLAIMS DEPARTMENT _ CREATION _ SCOPE OF

CLAIMS ~ VENUE. In every magistrate’s division of the district
court of this state, the district court may create and
organize a "Small Claims Department of the Magistrate’s
Division," which shall have jurisdiction in cases for the
recovery of money where the amount of each claim does not
exceed five thousand dollars ($5,000), and in cases for the
recovery of personal property where the value of the property
does not exceed five thousand dollars ($5,000); provided
however, that the small claims department shall not award
punitive damages or damages for pain or suffering in any
proceeding. Any action brought in a small claims department of
the magistrate’s division shall be brought in the magistrate’s
division in the county where' the defendant resides or the
county where the cause of action arose. A defendant may
request a change of venue` if an action is_ brought in an
improper county. '“
History: '

[1-2301, added 1969, ch. 103, sec. 1, p. 348; am. 1973, ch.
42, sec. l, p. 78; am. 1976, ch. 125, sec. l, p. 474; am.
1978, ch. 365, sec. l, p. 954; amp 1981, ch. 180, sec. 3, p.
317; am. 1983, ch. 192, sec. :l,' p. 521; am. 1984, ch. 199,
sec. l, p. 489; am. 1992, ch. 74, sec. 3, p. 212; am. 1995,
ch. 183, sec. l, p. 669; am. 2000, ch. 250, sec. 3, p. 704;
am. 2002, ch. 74, sec. l, p} 163; am. 2006, ch. 263, sec. 3,
p. 816.]

HoW current is this law?

Search the Idaho Statutes and Constitution-

https://legislature.idaho.gov/statutesrules/idstat/Title1/Tl CH23/SECT1-2301/ 4/1 1/2019

 

Se°ti°“ 1'23(@§5§5¥??§-@1£6§61€§@1¥§3 Documem 6 Filed 04/15/19 Page s of 14 Page 1 °fl

o Idaho Statutes

TITLE l
COURTS AND COURT OFFICIALS
CHAPTER 23
SMALL CLAIMS DEPARTMENT OF THE MAGISTRATE DIVISION
1-2309. OTHER FORMAL PLEADINGS NOT NECESSARY - SPEEDY
TRIAL ~ RESTRICTION ON EXECUTORY WRITS. NO formal pleading

other than the said clain\ and. notice shall be necessary to
define the issue between the parties, and the hearing and
disposition of all such actions shall be informal with the
Sole object of dispensing speedy and quick justice between the
litigants, provided, however, that no attachment, garnishment
or execution shall issue from the small claims department On
any claim except as hereinafter provided,

History:

[l-2309, added 1969, ch. 103, sec. 9, p. 348.]

How current is this law?

Search the Idaho Statutes and Constitution '

Y\

https://legislature.idaho.gov/statutesrules/idstat/Title1/T1 CH23/SECT1 -2309/ 4/1 1/2019

 

' I'R'S'C'A' 5'gag§tir:°f§‘-I€\§-b§itfll§?l$§§“rbocument 6 Filed 04/15/19 Page 9 of 14 Page 1 °fz

Supreme Court Home | State of idaho l ESS

 

STATE OF lDAHO JUDIC|AL BRANCH
Supreme Court Q

AbOUt US »

 

Supreme Court Appeals »

 

Court Rules »

 

Court Services »

 

Administrative & Legis|ative »

 

Judicial Rosters »

 

Jury information »

 

Resources & Media »

 

Locate a Court »

 

Careers »

 

Court Record Search

idaho Rules for Small C|aims Actions Rule 5. Counterclaims.

Counterclaims are not permitted, however a separate action may be filed in the same court against
the plaintiff in the original action.

(Adopted N|arch 1, 2016; effective July 1 , 2016.)

3

https://isc.idaho.gov/irscaS -new 7 - 4/ 1 1/2019

 

' I.R. . . . '
S C A 1bd§fe°‘iilfiaPd$?db‘f)‘£§§i-iz§‘§”eff§c%?n“§tnt 6 Filed 04/15/19 Page 10 of 14 Page 1 °f2

Supreme Court Home | State of idaho | ESS

 

STATE OF lDAHO JUD|C|AL BRANCH
Supreme Court

AbOl.lt US »

 

Supreme Court Appeais »

 

Court Ruies »

 

Court Services »

 

Administrative & Legis|ative »

 

Judicial Rosters »

 

Jury information »

 

Resources & Media »

 

Locate a Court »

 

Careers »

 

Court Record Search
_

idaho Ruies for Small C|aims Actions Rule 11. informal Proceedings.
The trial must be informal, and the court may adjourn the trial in the interest ofjustice and to allow

the parties to present further relevant evidence. The court may allow the parties and any witnesses
to appear telephonically. The court must make a verbatim record or recording of any proceeding or

tr

https://isc.idaho.gov/irscal l-new 4/1 1/2019

heanng.

 

` I..R S.C.A. 12.C.iudglrr:1:thl;\§u6)r%@_ Page 1 of 2

ourt
EB Document6 Filed 04/15/19 Page 11 of 14

Supreme Court Home | State of idaho | ESS

 

STATE OF lDAHO JUD|C|AL BRANCH
Supreme Court ` Q

AbOth US »

 

Supreme Court Appeals »

 

Court Ru|es »

 

Court Services »

 

Administrative & Legis|ative »

 

Judicial Rosters »

 

Jury information »

 

Resources & Media »

 

Locate a Court »

 

Careers »

 

Court Record Search

idaho Ruies for Small Ciaims Actions Ruie`12. Judgment.

After a hearing, the court must enterjudgment on a form furnished by the court. The clerk must
serve copies of the judgment on both the plaintiff and the defendant either by personal delivery or
by mailing to the address most likely to give notice tosuch parties.

_/

b

https://isc.idaho.gov/irscal2-new n n 1 4/11/2019

(Adopted i\/|arch 1, 2016; effective July 1, 2016.)

 

` I.R. S. C. A. 15. CAppeals sSJ Supreme Court Page 1 of 3
Case 1: 1 C\/- -00049- REB Document 6 Filed 04/15/19 Page 12 of 14

Supreme Court Home | State of idaho j ESS

 

STATE OF iDAHO JUD|C|AL BRANCH
Supreme Court Q

AbOth US ))

 

Supreme Court Appeals »

 

Court Ruies »

 

Court Services »

 

Administrative & Legis|ative »

 

Judicial Rosters »

 

Jury information »

 

Resources & Media »

 

Locate a Court »

 

Careers »

 

Court Record Search

idaho Rules of Small C|aims Actions Rule 15. Appeais.

(a) Who May Appea|. Any aggrieved party may appeal to the district court as provided in
these rules and by law; however, any party who defaults or does not appear will not have any
right to appeal the judgment l b

(b) Notice of Appea|. The party wishing to appeal a judgment must file a notice of appeal in
the court that heard the matter within the 30-day statutory appeal period and in the form

https://isc.idaho.gov/irscalS-new 7 4/1 1/2019

 

I.R.S.C.A.iS.A eals Su remeCourt _ P 2 f3
Caspep1:1d-ch-’ooo49-REB Document;6 Filed 04/15/19 Page 13 or 14 age 0

provided by iaw. The notice of appeal must be accompanied by the filing fee unless the fee is
waived as provided by idaho Code Section 31-3220.

(c) Trial de Novo. The court will conduct any appeal as a trial de novo.

(d) Procedure on Appeai.
(1) When a notice of appeal is filed, the clerk of the court where the action was filed will
assign a file number and a magistrate in accordance with the assignment procedures of
the county and serve copies of the notice of assignment on the parties or their attorneys

by mai|.

(2) Except as provided in this rule, the idaho Ruies of Civil Procedure apply to the trial
de novo unless the court determines it is not appropriate.

(3) The court may permit or require the filing of amended or additional pleadings

(4) The court may permit discovery as provided by the idaho Ruies of Civil Procedure
only by written court order and only within such limitations as the court feels appropriate.

(5) A party may disqualify the court as provided by the idaho Rules of Civil Procedure.
(6) if a party wants a jury, it must request a jury in the de novo trial within 14 days of
service of the notice setting the appeal for a hearing. The jury must consist of 6 jurors,

unless the parties agree to a lesser number.

(e) Costs on Appea|. Costs on appeal must be awarded to the prevailing party on appeal and
may not exceed $50.00. v

(f) Attorneys Fees on Appeai. A prevailing party represented by an attorney will be awarded
$25.00 in attorney fees.

(Adopted March 1, 2016; effective July 1, 2016.)

Printer-friendiy version PDF version

 

7

https://isc.idaho.gov/irscai 5-new 4/11/2019

 

Case 1:19-CV-OOO49-REB Document 6 Filed 04/15/19 Page 14 of 14

CERTIFICATE OF SERVICE

I certify that on April 15, 2019 I served a copy to:

Muir_ 0 By United States mail

0 B »oers al delive
150 N C 't l B l d
am ° °“ em » By fax @ 208-384-4454

Boise ID 83701

 

 

Raul Mendez b %U’i/\/\ i/\*/\”’Q/\ /

Typed/printed name Sigriature

 

